Case: 20-30019     Document: 00516177053          Page: 1    Date Filed: 01/24/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          January 24, 2022
                                   No. 20-30019                             Lyle W. Cayce
                                                                                 Clerk

   SCF Waxler Marine, L.L.C., doing business as SCF Liquids,

                                                             Plaintiff—Appellee,

                                       versus

   Aris T M/V, a bulk carrier ship, IMO No. 9343895, MMSI No.
   2406260000, her engines, tackle, and other appurtenances, in rem, in
   admiralty,

                                                            Defendant—Appellee,

                                       versus

   Genesis Marine, L.L.C., owners and operators of the M/V Elizabeth
   Robinson and her tow; Genesis Marine, L.L.C. of Delaware,
   owners and operators of the M/V Elizabeth Robinson,

                           Third-Party Defendants—Appellants/Cross-Appellees,

                                       versus

   Cenac Marine Services, L.L.C.,

                              Third-Party Defendant—Appellee/Cross-Appellant,

                                       versus
Case: 20-30019    Document: 00516177053        Page: 2   Date Filed: 01/24/2022

                                No. 20-30019


   Aris T. Ene,

                                            Third-Party Defendant—Appellee,

                                   versus

   Valero Refining - New Orleans, L.L.C.; Motiva
   Enterprises, L.L.C.,

                                            Third-Party Plaintiffs—Appellees,



   Valero Refining - New Orleans, L.L.C.,

                                                         Plaintiff—Appellee,

                                   versus

   Marmaras Navigation Limited; Aris T. Ene,

                                                      Defendants—Appellees,

                                   versus

   Genesis Marine, L.L.C., owners and operators of the M/V Elizabeth
   Robinson and her tow; Genesis Marine, L.L.C. of Delaware,
   owners and operators of the M/V Elizabeth Robinson,

                                                    Defendants—Appellants,



   Motiva Enterprises, L.L.C.,

                                                         Plaintiff—Appellee,

                                   versus




                                     2
Case: 20-30019   Document: 00516177053         Page: 3   Date Filed: 01/24/2022

                                No. 20-30019


   Marmaras Navigation Limited; Aris T. Ene,

                                                     Defendants—Appellees,

                                   versus

   Genesis Marine, L.L.C., owners and operators of the M/V Elizabeth
   Robinson and her tow; Genesis Marine, L.L.C. of Delaware,
   owners and operators of the M/V Elizabeth Robinson,

                                                    Defendants—Appellants,



   Shell Chemical, L.P.,

                                                         Plaintiff—Appellee,

                                   versus

   Marmaras Navigation Limited; Aris T. Ene,

                                                     Defendants—Appellees,

                                   versus

   Genesis Marine, L.L.C., owners and operators of the M/V Elizabeth
   Robinson and her tow; Genesis Marine, L.L.C. of Delaware,
   owners and operators of the M/V Elizabeth Robinson,

                                                    Defendants—Appellants,



   In re: In the Matter of the Complaint of Aris T. Ene,
   Owner, and Marmaras Navigation Limited, Managers,
   of the Aris T M/V, for Exoneration from or Limitation
   of Liability




                                     3
Case: 20-30019     Document: 00516177053           Page: 4     Date Filed: 01/24/2022

                                    No. 20-30019


   Aris T. Ene; Marmaras Navigation Limited, as Managers of
   the Aris T M/V petitioning for Exoneration from or Limitation of Liability,

                                                             Petitioners—Appellees,

                                       versus

   Genesis Marine, L.L.C., owners and operators of the M/V Elizabeth
   Robinson and her tow; Genesis Marine, L.L.C. of Delaware,
   owners and operators of the M/V Elizabeth Robinson,

                 Third-Party Plaintiffs–Claimants—Appellants/Cross-Appellees,

                                       versus

   Cenac Marine Services, L.L.C.,

                   Third-Party Defendant–Claimant—Appellee/Cross-Appellant,

                                       versus

   SCF Waxler Marine, L.L.C., doing business as SCF Liquids;
   Motiva Enterprises, L.L.C.; Shell Chemical, L.P.;
   Valero Refining - New Orleans, L.L.C.; Kirby Inland
   Marine, L.P.,

                                                              Claimant—Appellee,

   Antoine Morris,

                                             Claimant—Appellee/Cross-Appellant,



   In re: In the Matter of the Complaint of Cenac Marine
   Services, L.L.C., Owner and Operator of M/V Loretta Cenac, Barge
   CTCO 338, Barge CTCO 339, and Barge CTCO Barge 357B, for Exoneration
   from or Limitation of Liability




                                         4
Case: 20-30019    Document: 00516177053         Page: 5    Date Filed: 01/24/2022

                                 No. 20-30019


   Cenac Marine Services L.L.C., as owner and operator of the MV
   Loretta Cenac, Barge CTCO 338, Barge CTCO 339, and Barge CTCO Barge
   357B, for Exoneration from or Limitation of Liability,

                                          Petitioner—Appellee/Cross-Appellant,

                                    versus

   Genesis Marine, L.L.C., owners and operators of the M/V Elizabeth
   Robinson and her tow; Genesis Marine, L.L.C. of Delaware,
   owners and operators of the M/V Elizabeth Robinson,

     Third-Party Plaintiffs–Defendants–Claimants—Appellants/Cross-Appellees,

                                    versus

   Aris T. Ene; Marmaras Navigation Limited,

                     Third-Party Plaintiffs–Defendants–Claimants—Appellees,

   Valero Refining - New Orleans, L.L.C.,

                   Third-Party Plaintiff–Claimant—Appellee/Cross-Appellant,

   Motiva Enterprises, L.L.C.,

                   Third-Party Plaintiff–Claimant—Appellee/Cross-Appellant,

   Shell Chemical, L.P.,

                                          Claimant—Appellee/Cross-Appellant,

                                    versus

   New York Marine and General Insurance Company;
   Stonington Insurance Company; National Specialty
   Insurance Company,

                         Third-Party Defendants—Appellants/Cross-Appellees,




                                      5
Case: 20-30019     Document: 00516177053           Page: 6     Date Filed: 01/24/2022

                                    No. 20-30019



   Continental Insurance Company; AGCS Marine
   Insurance Company; Lloyd’s Syndicates, 4444CNP,
   0958CNP, 1036COF, 1225AES, 0457WTK, 2003SJC, 0033HIS,
   2001AML, 4472LIB, 2121ARG, 2623AFB, 0623AFB, 2987BRT,
   1183TAL, 3000MKL and 0382HDU 2001AML, 4472LIB,
   2121ARG, 2623AFB, 0623AFB, 2987BRT, 1183TAL, 3000MKL
   and 0382HDU,

                            Third-Party Defendants—Appellees/Cross-Appellees,

   SCF Waxler Marine, L.L.C., doing business as SCF Liquids;
   Kirby Inland Marine, L.P.,

                                                             Claimants—Appellees,

                                       versus

   Antoine Morris,

                                             Claimant—Appellee/Cross-Appellant.


                Appeal from the United States District Court
                     for the Eastern District of Louisiana
             USDC Nos. 2:16-CV-902, 2:16-CV-959, 2:16-CV-1022,
                 2:16-CV-1060, 2:16-CV-1134, 2:16-CV-1614


   Before Jones, Smith, and Elrod, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          On the evening of January 31, 2016, three vessels were travelling on
   the Mississippi River. Unfortunately, they did not pass peacefully in the
   night. This case is about why, and how fault should be assigned. Because we
   hold that the district court did not err in allocating the parties’ respective




                                         6
Case: 20-30019         Document: 00516177053               Page: 7       Date Filed: 01/24/2022

                                           No. 20-30019


   liabilities, in limiting the parties’ liability, or in dismissing the personal injury
   claim, we AFFIRM.
                                                 I.
           On the evening of January 31, 2016, the Mississippi River was running
   high. The weather was fair, and a light surface fog was developing on the
   portion of river near Hahnville, Louisiana.
           The Aris T was moving up the Mississippi River at the same time the
   Elizabeth and the Loretta were moving down it. 1 The allision occurred as the
   three vessels were passing each other in the Hahnville Bar, a bend between
   mile markers 124.5 and 126 in the Mississippi River where a number of
   moorings are located. In a nutshell, the allision occurred as the Aris T was
   passing the Loretta and the Elizabeth at the same time as the Loretta was
   overtaking the Elizabeth, and given their positioning, there simply was not
   enough room for the three vessels to be adjacent to each other
   simultaneously. 2




           1
            The Aris T refers to the vessel itself and “Aris T Interests” refers collectively to
   the vessel, its owner Aris T. Ene, and its manager Marmaras Navigation Limited.
           The Elizabeth refers to the vessel itself and “Elizabeth Interests” refers collectively
   to the co-owners of the defendant vessel: Genesis Marine, L.L.C. and Genesis Marine,
   L.L.C. of Delaware.
           The Loretta refers to the vessel itself and “Loretta Interest” refers to its owner,
   Cenac Marine Services, L.L.C. (also referred to as “Cenac”). We also note that Cenac’s
   various insurance companies (collectively, the “Insurance Parties”) are involved in this
   case: Continental Insurance Company, AGCS Marine Insurance Company, New York
   Marine and General Insurance Company, Stonington Insurance Company, National
   Specialty Insurance Company, and Lloyd’s Syndicates.
           2
            A video reconstruction of the allision shows the paths of the vessels and includes
   relevant audio recorded from the Aris T’s VDR, which recorded all VHF
   transmissions sent or received by the Aris T’s VHF radio and all voices recorded on
   the four microphones located on the Aris T’s bridge. This video reconstruction was
   admitted into evidence, and no party has contested its accuracy.




                                                 7
Case: 20-30019        Document: 00516177053              Page: 8      Date Filed: 01/24/2022

                                         No. 20-30019


           The Aris T was mastered by Captain Baltas, but at all relevant times
   was piloted by Michael Leone, a compulsory pilot. 3 The Aris T was in good
   working order and its crew was duly trained. It was equipped with two
   Electronic Chart Display and Information System (“ECDIS”) units which
   could be used for navigation, but at the time were only being used for training
   purposes and had limited functionality. Instead, the Aris T was using radar
   and paper charts for navigation, and Pilot Leone had a portable Rose Point
   electronic chart system.
           The Elizabeth was under the command of Captain Christiansen. The
   Elizabeth was in good working order and navigated with both radar and a Rose
   Point system.
           The Loretta was piloted by Captain Sanamo; it too was navigated with
   radar and a Rose Point system. Unlike the other two vessels, however, the
   Loretta was not in good working order. The Loretta was secured to the barges
   it was towing by two-part face wires. 4 At some point during these events, this
   wiring system failed, limiting the Loretta’s maneuverability. This was not the
   first time the Loretta’s face-wire system failed, but Cenac chose a band-aid
   solution rather than redesigning to a three-part face-wire system, which
   would have run back to the barge an additional time.
           As the Loretta and the Elizabeth were approaching the Hahnville Bar,
   Captain Christiansen suggested to Captain Sanamo that the Loretta overtake
   the Elizabeth.      Captain Sanamo had previously asked to overtake the
   Elizabeth, but at that point Captain Christiansen thought the maneuver was


           3
             A compulsory pilot is “one who is legally required to be taken by the vessel
   owner,” typically to guarantee that the pilot has knowledge of the local waters. Guy C.
   Stephenson, A Pilot Is A Pilot: Compulsory Pilots—Vessel Owner’s Responsibilities for
   Intervention and Personal Injury, 70 Tul. L. Rev. 633, 634 (1995).
           4
             Face wires secure the towboat to its tow. A face wire is two-part when it runs
   from winches on the towboat to terminal fittings welded to the deck of the barge (one part)
   and then back to the towboat (second part). Three-part face wire would then run back to
   the barge one more time.




                                               8
Case: 20-30019      Document: 00516177053          Page: 9   Date Filed: 01/24/2022

                                    No. 20-30019


   too dangerous. But Captain Christiansen was going to be “stopping and
   backing up” at the Bayou Fleet, just south of the Hahnville Bar. Because he
   would be slowing down to back in, he thought that this was a good time for
   the Loretta to overtake him.
          Further, Captain Christiansen mistakenly believed there was nothing
   nearby going upriver; neither he nor Captain Sanamo had heard the Aris T’s
   earlier announcement of its position over the radio, which could be because
   Pilot Leone transmitted using a handheld VHF radio from within the steel
   confines of the Aris T’s bridge. But the Aris T, despite being able to hear
   Captain Sanamo and Captain Christiansen’s communications about the
   overtaking agreement, did nothing to correct the captains’ faulty assumption
   that nothing was coming upriver towards them. Pilot Leone did not reach
   out and advise the Elizabeth and the Loretta of its upbound route, nor did he
   reduce the Aris T’s speed.
          It was not until five minutes later, when the Loretta was already
   overtaking the Elizabeth, that Captain Christiansen reached out to Pilot
   Leone to organize the Aris T’s passing. They agreed to a one-whistle, port-
   to-port side passing. Captain Sanamo then reached out to Pilot Leone, and
   they too organized a port-to-port side passing. This meant that the three
   vessels agreed to pass each other with the Elizabeth on the west moving
   downriver, the Aris T on the east moving upriver, and the Loretta in between
   them moving downriver, overtaking the Elizabeth.
          It did not go as planned. Because Captain Christiansen said the
   Elizabeth would be backing into the Bayou Fleet, Captain Sanamo and Pilot
   Leone expected the Elizabeth to be very close to the west bank. But instead,
   the Elizabeth was in the middle of the river, and continuously slid east during
   the passing due to the four- to five-knot current. This greatly reduced the
   amount of space the Loretta and the Aris T had to execute their pass. Captain
   Sanamo, perhaps realizing there might not be sufficient space, suggested to
   Pilot Leone that the Loretta abandon its attempt to overtake the Elizabeth.




                                         9
Case: 20-30019        Document: 00516177053             Page: 10      Date Filed: 01/24/2022

                                         No. 20-30019


             At this point, “the maneuver was so precarious that it could only work
   if: “(a) the Elizabeth somehow stopped its slide and began moving towards
   the west bank, which it gave no sign of doing; (b) the Loretta could somehow
   push out in front of the Elizabeth to complete the overtaking maneuver,
   which it had not been able to do thus far; and (c) nothing else went wrong.”
   But Pilot Leone told Captain Sanamo there was “plenty of room” and to
   continue forward, and Captain Sanamo did not protest.                      Pilot Leone
   momentarily suggested altering the passing plan so the Aris T would pass in
   between the Loretta and the Elizabeth, but he quickly recanted that
   suggestion. And so, despite the limited river space, the boats proceeded with
   their planned passage.
             The Elizabeth continued sliding east, which forced Captain Sanamo to
   slow down to avoid colliding with the Elizabeth, and this kept the Loretta in
   the Aris T’s path. Further preventing the Loretta from getting out of the Aris
   T’s path was its face wire breaking. 5 Cenac discarded the face wire before it
   could be examined.
             At some point, Pilot Leone realized the Aris T was on course to hit the
   Loretta, so he took emergency evasive maneuvers. The maneuvers avoided
   a collision with the Loretta. But they resulted in the Aris T’s colliding with
   the vessel SCF Vision, which was moored at the Valero facility. The SCF
   Vision in turn struck and damaged the Valero facility. The Aris T, at this
   point trying to stop, then collided with the vessels M/V Pedernales and Kirby
   28080 and allided with Shell/Motiva Berth 4 and Berth 2, damaging both of
   them. 6



             5
             The parties contest whether the face wire broke before or after the accident
   occurred. The district court, after hearing testimony and reviewing the Loretta’s Rose
   Point system, camera, and radar footage, concluded that it broke before the passing was
   complete.
             6
             We refer to the owners of vessels that were moored at or near the docks and came
   into the Aris T’s collision course as the “Vessel Plaintiffs.”




                                              10
Case: 20-30019       Document: 00516177053             Page: 11      Date Filed: 01/24/2022

                                        No. 20-30019


          During the failed passing, Captain Christiansen was incommunicado
   with Captain Sanamo and Pilot Leone. He later testified that their passing
   each other did not concern his vessel, so there was no need for him to
   communicate with them, even though his not acting in accordance with his
   stated intention to back into the Bayou Fleet reduced their maneuvering
   space. Captain Sanamo was talking on his cell phone with his girlfriend
   during the accident, in violation of Cenac’s cell phone policy. And Pilot
   Leone failed to react appropriately to the overtaking announcement and kept
   the Aris T going at speed, rather than slowing down.
          While this was happening, Antoine Morris, an employee of
   Shell/Motiva, was working at Shell/Motiva Berth 1, located about 1000 feet
   from Berth 2. Upon hearing a warning from the Berth 4 operator about the
   accident, Morris decided to walk to the emergency shutdown device to turn
   off the dock’s product lines. But while on his way, upon seeing the Aris T in
   the distance, Morris panicked, lost his footing, and fell. Immediately after
   his fall, he was able to get up and walk.
          He remained at work until his shift ended and did not report any
   symptoms to his coworker or supervisor. He later saw a series of doctors,
   and was eventually diagnosed with PTSD and a traumatic brain injury by Dr.
   Axelrad, the third doctor he saw. 7 An independent evaluator, Dr. Ginzburg,
   testified that Morris did not have either of these ailments.
          SCF Waxler Marine, L.L.C., owner of the moored vessel SCF Vision,
   sued the Aris T, in rem, for damages caused by the accident. Then, each of
   the Shore Plaintiffs 8 sued both the Aris T in rem and the other Aris T Interests
   in personam. Then the Aris T filed a complaint under the Limitation of


          7
             At the first and second doctor’s visits, Morris denied hitting his head or
   experiencing any concussion symptoms, but he did complain of neck pain.
          8
             “Shore Plaintiffs” refers to the owners of the docks and berths damaged by the
   accident: Valero Refining - New Orleans, L.L.C. (“Valero”), Motiva Enterprises, L.L.C.,
   and Shell Chemical, L.P.




                                             11
Case: 20-30019         Document: 00516177053                Page: 12        Date Filed: 01/24/2022

                                            No. 20-30019


   Liability Act, 9 asserting that the owners were not liable, and the Loretta
   Interest did the same. The cases were consolidated, and thereafter, the
   Loretta Interest and the Aris T Interests filed third-party complaints against
   the Elizabeth Interests.
           The Elizabeth Interests then asserted limitation of liability as a
   defense. Morris asserted claims in the limitation proceedings, seeking claims
   for personal injuries. Finally, the Shore Plaintiffs filed third party complaints
   against the Insurance Parties under “Louisiana’s direct-action statute, La.
   R.S. 22:1269, which allows injured persons to sue the insurers of a person
   alleged to have caused and accident.”
           Two bench trials followed under Federal Rule of Civil Procedure 52.
   First, the district court tried the negligence and limitation-of-liability claims
   over the course of 10 days. Second, the district court tried Morris’s personal
   injury case. Before the bench trials commenced, the district court denied the
   Shore Plaintiffs motion for partial summary judgment on the issue of whether
   the Insurance Parties could limit their liability if the Loretta Interest could.
           The district court found that the Elizabeth, Loretta, and Aris T were
   all liable for the damages to the Shore Plaintiffs and Vessel Plaintiffs. The
   court used maritime statutes and regulations, including the U.S. Inland
   Navigation Rules, 33 C.F.R. §§ 83.01, et seq., to determine the applicable
   standards of care. Because comparative fault applies to maritime accidents,
   the district court then described each vessel’s faults. It found the Loretta and
   Elizabeth primarily and equally at fault for creating the dangerous situation
   with their overtaking agreement (allocating 45% of the liability to each) and
   found the Aris T at fault to a lesser extent (allocating 10% of the liability).



           9
              46 U.S.C. §§ 30501, et seq. The Act allows owners of vessels involved in accidents
   to limit their liability to the value of the vessel and pending freight in certain situations. See
   id. § 30505. It also allows them to proactively bring suits to claim this limited liability. Id.
   § 30511.




                                                  12
Case: 20-30019       Document: 00516177053          Page: 13   Date Filed: 01/24/2022

                                     No. 20-30019


          The district court ruled that the Loretta Interest and the Elizabeth
   Interests could not limit their liability because they were themselves
   negligent but that the Aris T Interests could limit their liability because the
   culpability rested solely with the compulsory pilot, Pilot Leone.
          Finally, the district court dismissed Morris’s claims with prejudice. It
   found that the cause of his injuries was his own carelessness and inattention,
   and not the Aris T’s alliding with a different berth; therefore, Morris could
   not establish the duty or cause elements of his claim. It further found that
   Morris could not recover for emotional injuries under a “zone of danger”
   theory because he was not in the zone of danger.

                                         II.
          Four appeals involving different subsets of the parties were
   consolidated into this case. The Elizabeth Interests appeal the district court’s
   assigning them 45% of the fault and denying its limitation of liability. The
   Loretta Interest appeals on the same grounds as the Elizabeth Interests. The
   Shore Plaintiffs appeal the district court’s previous denial of partial summary
   judgment regarding the Cenac Insurer’s ability to limit their liability to that
   of the Loretta Interest. Finally, Morris appeals the district court’s dismissal
   of his case.
                              A. Allocation of Liability
          The first issue in this appeal is whether the district court erred in its
   allocation of fault among the three vessel defendants: the Elizabeth, the
   Loretta, and the Aris T.
          Negligence in general maritime law operates much like negligence in
   state tort law.     To establish maritime negligence, “a plaintiff must
   demonstrate that there was [1] a duty owed by the defendant to the plaintiff,
   [2] breach of that duty, [3] injury sustained by the plaintiff, and [4] a causal
   connection between the defendant’s conduct and the plaintiff’s injury.”




                                          13
Case: 20-30019     Document: 00516177053           Page: 14    Date Filed: 01/24/2022




                                    No. 20-30019


   GIC Servs., L.L.C. v. Freightplus USA, Inc., 866 F.3d 649, 659 (5th Cir. 2017)
   (quotation omitted).
          The appellants, the Loretta Interest and the Elizabeth Interests, do not
   contest that they are liable. Instead, they contest how the district court
   apportioned fault among them and the Aris T Interests. “[W]hen two or
   more parties have contributed by their fault to cause property damage in a
   maritime collision or stranding, liability for such damage is to be allocated
   among the parties proportionately to the comparative degree of their
   fault . . . .” United States v. Reliable Transfer Co., 421 U.S. 397, 411 (1975).
   “Apportionment is not a mechanical exercise that depends upon counting up
   the errors committed by both parties. The trial court must determine, based
   upon the number and quality of faults by each party, the role each fault had
   in causing the collision.” Stolt Achievement, Ltd. v. Dredge B.E. Lindholm, 447
   F.3d 360, 370 (5th Cir. 2006).
          “[W]e review ‘a trial court’s finding on apportionment of relative
   fault in a maritime collision’ only for clear error.” Deloach Marine Servs.,
   L.L.C. v. Marquette Transp. Co., L.L.C., 974 F.3d 601, 609 (5th Cir. 2020)
   (quoting In re Settoon Towing, L.L.C., 859 F.3d 340, 344 (5th Cir. 2017)).
   Allocation is treated as a finding of fact. See Deloach, 974 F.3d at 607. “Even
   if we might have given different weight to different pieces of evidence than
   did the district court, this is not a reason to disturb that court’s findings of
   relative responsibility, absent a showing of clear error.” Id. at 609 (quotation
   omitted). The exception to this is “when factual findings in an admiralty case
   are essentially based on an incorrect legal principle, [the] Rule 52(a) clearly
   erroneous [standard] does not apply and we disregard any such possible
   findings.” Marine Transp. Lines, Inc. v. M/V Tako Invader, 37 F.3d 1138, 1142
   (5th Cir. 1994) (quotation omitted).




                                          14
Case: 20-30019        Document: 00516177053               Page: 15        Date Filed: 01/24/2022




                                           No. 20-30019


           The Elizabeth Interests and the Loretta Interest argue that they should
   be allocated less than 45% of the fault and that others should be allocated
   more. The Aris T Interests and the Shore Plaintiffs defend the district
   court’s apportionment.
           We do not find error in the district court’s evaluation of the
   Elizabeth’s violations of the Inland Navigation Rules or in the Loretta’s
   violations of the Inland Navigation Rules. 10 The district court correctly
   found that the Elizabeth violated Inland Rules 2 (prudent seamanship), 5
   (lookout), 7 (risk of collision), 8 (action to avoid collision), 9 (keeping to the
   outer limit of the channel that lies on the vessel’s starboard side as is safe and
   practicable), and 17 (action by stand-on vessel). In addition, the district court
   properly found that the Loretta violated Inland Rules 2 (prudent
   seamanship), 5 (lookout), 7 (risk of collision), 8 (action to avoid collision), 9
   (failure to propose manner of passing in narrow channel), 13 (overtaking), 14
   (failure to propose manner of passing in meeting situation), 16 (action by
   give-way vessel), and 34(d) (danger signal). Finally, the district court
   properly found that the Aris T was liable for violating Inland Rules 2 (prudent
   seamanship), 6 (safe speed), 7 (risk of collision), and 9 (failure to hold up to
   allow a safe passing).
           Though the district court did not mention whether the Aris T violated
   Inland Rules 8, 14, and 16, we do not consider that to be clearly erroneous.
   Rather, based on the conflicting evidence presented at trial, we infer that the


           10
             Relatedly, we hold that the district court did not abuse its discretion in relying on
   undisclosed portions of Cunningham’s testimony elicited on cross examination, and that
   even assuming arguendo that it was error to admit the testimony, such error was harmless
   because the district court only relied upon disclosed portions of his testimony in its
   Findings of Fact and Conclusions of Law.
           We also hold that the district court did not abuse its discretion in determining that
   the Loretta’s face wire was in poor condition.




                                                 15
Case: 20-30019      Document: 00516177053            Page: 16     Date Filed: 01/24/2022




                                      No. 20-30019


   district court (based on its ultimate conclusions) did not believe that the Aris
   T violated Inland Rules 8 and 16 because she could not have taken “early and
   substantial” “positive” action to avoid the incident based on the narrow
   passage facing the vessels (and the relative positions of the Elizabeth and the
   Loretta). See 33 C.F.R. §§ 83.08, 83.16. And given that the Aris T was
   entering the outside bend of a west-bound turn in high-current conditions,
   we infer that the district court concluded that the Aris T did not violate Inland
   Rule 14 because she could not have altered her course any more than she
   already had leading up to the incident. See id. § 83.14. And in any event, the
   conflicting evidence on what the Aris T could have done under those
   circumstances leaves little room for legal error. Thus, though the district
   court did not mention these Inland Rules in discussing the Aris T’s liability,
   we find no clear error in its ultimate conclusions.
          We thus conclude that the district court did not clearly err in
   allocating liability as to the Elizabeth, the Loretta, or the Aris T.
                             B. Limitations of Liability
          The Aris T Interests, Elizabeth Interests, Loretta Interest, and the
   excess insurers for the Loretta Interest all claim the right to limit their
   respective liability to the value of their vessels, plus pending freight at the
   conclusion of the voyage. The district court found that the Aris T Interests
   are able to do so but that the others could not.
          There are two distinct ways the owner of a vessel involved in an
   accident can limit its liability to the value of the vessel and its freight. First,
   the Limitation of Liability Act, 46 U.S.C. §§ 30501, et seq., provides for such
   limitation in certain situations. The Loretta Interest and the Elizabeth
   Interests claim their liability should be limited under the Act, an argument
   addressed in Part II.B.1 below. Second, when the negligence of a vessel is
   attributable solely to a compulsory pilot, the vessel is only liable in rem,




                                           16
Case: 20-30019     Document: 00516177053            Page: 17      Date Filed: 01/24/2022




                                     No. 20-30019


   effectively limiting the owner’s liability to the same extent as the Limitation
   of Liability Act. See Probo II London v. Isla Santay MV, 92 F.3d 361, 365 (5th
   Cir. 1996). The Aris T Interests assert their liability should be limited in this
   way, as the district court found. This is addressed in Part II.B.2 below.
                                          1.
          The Limitation of Liability Act provides that “the liability of the
   owner of a vessel for any claim, debt, or liability” “arising from . . . any act,
   matter, or thing, loss, damage, or forfeiture, done, occasioned, or incurred,
   without the privity or knowledge of the owner” “shall not exceed the value
   of the vessel and pending freight.” 46 U.S.C. § 30505(a)–(b).
          In short, “[u]nder the Act, a party is entitled to limitation only if it is
   ‘without privity or knowledge’ of the cause of the loss.” In re Hellenic Inc., 252
   F.3d 391, 394 (5th Cir. 2001) (emphasis added) (quoting Brunet v. United Gas
   Pipeline Co., 15 F.3d 500, 504 (5th Cir. 1994)). Furthermore, “if the vessel’s
   negligence or unseaworthiness is the proximate cause of the claimant’s loss,
   the [ship owner] must prove it had no privity or knowledge of the
   unseaworthy conditions or negligent acts.” Trico Marine Assets Inc. v.
   Diamond B Marine Servs. Inc., 332 F.3d 779, 789 (5th Cir. 2003).
   “[K]nowledge, when the shipowner is a corporation, is judged not only by
   what the corporation’s managing officers actually knew, but also by what they
   should have known.” Id. at 789–90. That is, if the unseaworthy “condition
   could have been discovered through the exercise of reasonable diligence,” a
   corporate owner is deemed to have knowledge of it and cannot limit its
   liability. In re Omega Protein, Inc., 548 F.3d 361, 371 (5th Cir. 2008) (quoting
   Brister v. A.W.I., Inc., 946 F.2d 350, 356 (5th Cir. 1991)).
          Importantly, the owner must have privity or knowledge of the “acts
   of negligence or conditions of unseaworthiness [that] caused the accident.”
   Farrell Lines Inc. v. Jones, 530 F.2d 7, 10 (5th Cir. 1976) (emphasis added).




                                           17
Case: 20-30019      Document: 00516177053           Page: 18     Date Filed: 01/24/2022




                                     No. 20-30019


   The owner’s knowledge of acts of negligence or conditions of
   unseaworthiness that did not cause the accident does not prevent the owner
   from limiting liability. See id.; see also In re Omega Protein, 548 F.3d at 369–
   70 (finding that the owner’s failure to train its employees on a navigation
   system did not mean they could not limit liability when the failure to use the
   navigation system did not cause the accident). Similarly, the owner’s
   knowledge of acts that actually caused the accident, but were not acts of
   negligence or conditions of unseaworthiness, does not prevent the owner
   from limiting liability. See Farrell Lines Inc., 530 F.2d at 10.
          A vessel can be rendered unseaworthy by having either insufficient
   equipment or an insufficiently competent and trained crew. See Jackson v.
   OMI Corp., 245 F.3d 525, 527 (5th Cir. 2001). Thus, the privity or knowledge
   standard “obliges the owner to select a competent master.” In re Omega
   Protein, 548 F.3d at 374. It also requires the owner to properly train the
   master and crew. See Trico Marine Assets, 332 F.3d at 790 (finding knowledge
   when the “captain was improperly trained”). It does not, however, render
   the owner liable for “mere ‘mistakes of navigation’ by an otherwise
   competent crew.” In re Omega Protein, 548 F.3d at 371 (quoting Brister, 946
   F.2d at 356). This is because “when the owner is so far removed from the
   vessel that he can exert no control over the master’s actions, he should not
   be taxed with the master’s negligence.” Cont’l Oil Co. v. Bonanza Corp., 706
   F.2d 1365, 1377 n.15 (5th Cir. 1983) (en banc).
          Therefore, when the cause of the allision was the crew’s errors, the
   owner’s ability to limit its liability turns on whether the crew was
   incompetent, which the owner should have known, or whether the crew
   made mere mistakes of navigation, which the owner could not have known
   about. A captain’s record and years of experience are relevant to this inquiry.
   See Kristie Leigh Enters. v. Am. Com. Lines, 72 F.3d 479, 482 (5th Cir. 1996).
   Also relevant is the owner’s knowledge of how well trained the captain is. See



                                           18
Case: 20-30019     Document: 00516177053            Page: 19   Date Filed: 01/24/2022




                                     No. 20-30019


   Trico Marine Assets, 332 F.3d at 790. Finally, all of these questions—the
   cause of the accident, the owner’s privity or knowledge, and the crew’s
   competence—are fact-specific, and therefore subject to clear-error review.
   See In re Omega Protein, 548 F.3d at 361.
          The district court found that the Elizabeth Interests could not limit
   their liability because they themselves were negligent in: (1) hiring an
   incompetent master without doing a proper background check; (2) failing to
   properly train Captain Christiansen in how to use the Rose Point navigation
   system; and (3) approving Captain Christiansen’s decision to maneuver into
   the Bayou Fleet without an assist tug. Further, the court found that the
   Loretta Interest could not limit its liability because it was negligent in (1)
   sending the Loretta out with an inadequate face-wire system, and (2) not
   enforcing its cell-phone policy. The district court found that the Aris T
   owners could limit their liability.
          In challenging this ruling, the Elizabeth Interests contend that the
   district court’s finding that Captain Christiansen was incompetent was error.
   They point out that the Coast Guard did not cite Captain Christiansen for
   the incident, but the Coast Guard did cite Captain Sanamo and Pilot Leone.
   Moreover, Captain Christiansen had years of experience navigating the
   Hahnville Bar, and his prior suspensions were twenty years before this
   incident and not at all relevant to evaluating his competence here. Given all
   this, the Elizabeth Interests contend that Captain Christiansen’s errors were
   mere mistakes of navigation that the Elizabeth’s owners could not have
   known of, and not incompetence they should have known about before hiring
   him. We agree that the district court erred in finding Captain Christiansen
   incompetent.
          Nevertheless, the district court provided two other grounds for not
   limiting the Elizabeth Interests’ liability: the Elizabeth Interests failed to




                                          19
Case: 20-30019      Document: 00516177053            Page: 20   Date Filed: 01/24/2022




                                      No. 20-30019


   provide Captain Christiansen with training on the Rose Point navigation
   system—which resulted in Captain Christiansen’s not using all available
   means to maintain a proper lookout—and the Elizabeth Interests’ general
   manager approved the down-streaming maneuver without a tugboat assist
   that was employed by Captain Christiansen during the allision sequence.
   The Elizabeth Interests thus had “privity or knowledge” of the conditions
   that contributed to the Aris T’s allision. 46 U.S.C. § 30505(b). We affirm on
   these grounds.
          The Loretta Interest, Cenac, contends the district court erred in
   finding that Cenac could not limit its liability. Cenac argues that the factors
   the district court held that Cenac had knowledge of—the faulty face-wire
   system and Captain Sanamo’s talking on his cell phone—were not causes of
   the accident. Cenac posits that the face wire parting could not have been a
   cause of the accident because, according to Cenac, the parting did not occur
   until after the Loretta was mostly past the Aris T. Cenac points to Captain
   Sanamo’s testimony as to when he believed it broke, as well as to some expert
   testimony that the Loretta could not have maneuvered as it did if the face wire
   had broken earlier. Cenac also posits that Captain Sanamo’s cell phone call
   with his girlfriend during the accident was not a cause of the accident because
   it did not distract him. According to Cenac, though the line was open,
   Captain Sanamo was not actively talking with his girlfriend and was
   adequately focused on the task at hand, as evidenced by his active
   communication with Pilot Leone on the radio. Thus, because Cenac believes
   these factors were not causes of the accident, Cenac contends that those
   issues do not preclude it from limiting its liability.




                                           20
Case: 20-30019        Document: 00516177053               Page: 21       Date Filed: 01/24/2022




                                          No. 20-30019


           We affirm the district court because the district court’s finding of
   causality with respect to these issues was not clearly erroneous. 11 It was not
   error for the district court to discount Captain Sanamo’s testimony about the
   face wire, and instead credit other expert testimony and evidence (e.g., radar
   and video footage) that it broke earlier, and thus was a cause of the allision.
   Moreover, it was not error for the district court to conclude that the cell
   phone was a distraction and a cause of the allision, especially in light of the
   fact that the Coast Guard sanctioned Captain Sanamo for it.
           Thus, we affirm the district court’s ruling that the Limitation of
   Liability Act does not allow the Elizabeth Interests or the Loretta Interest to
   limit liability in this case.
                                                2.
           The district court determined that the Aris T could limit its liability
   using the “compulsory pilot” defense. “[T]he ‘compulsory pilot defense,’
   can be traced back to” as early as the nineteenth century. Probo II London, 92
   F.3d at 365. Under it, “the vessel itself is liable in rem for a maritime collision
   caused by the fault of its compulsory pilot; if the pilot alone was at fault, the
   shipowner will not be liable in personam; however, if the negligence of the
   master or crew contributed to the collision, then in addition to the vessel’s
   liability in rem the shipowner also will face in personam liability.” Id.
           The negligence of a vessel’s master can contribute to an allision either
   through actions or omissions. Generally, the “master is entitled to assume
   that the pilot is an expert on local conditions and practices,” and defers to his
   command. Avondale Indus., Inc. v. Int’l Marine Carriers, Inc., 15 F.3d 489,
   493 (5th Cir. 1994). But the master may not “regard the presence of a duly-


           11
            Because we affirm the district court’s ruling that Cenac may not limit its liability,
   we dismiss as moot Cenac’s excess insurers’ challenge.




                                                21
Case: 20-30019       Document: 00516177053         Page: 22    Date Filed: 01/24/2022




                                    No. 20-30019


   licensed pilot in compulsory pilot waters as freeing him from every obligation
   to attend to the safety of the vessel.” The Oregon, 158 U.S. 186, 195 (1895).
   Instead, if “it becomes manifest that the pilot is steering the vessel into
   danger,” the master is negligent if he does not timely intervene. Avondale,
   15 F.3d at 493. This responsibility to intervene places a duty on the ship’s
   master to maintain an “adequate level of information” about the ship’s
   navigation. Id.
          The Elizabeth Interests and the Loretta Interest contend the district
   court erred in allowing the Aris T to limit its liability because the negligence
   contributing to the allision can be attributed to more than just Pilot Leone’s
   decisions. First, they argue that Captain Baltas, the Aris T’s master, agreed
   with Pilot Leone’s decisions and therefore the crew’s negligence contributed
   to the allision. Second, they contend that the shipowner’s failure to equip
   the Aris T with a functional ECDIS system was negligent and contributed to
   the accident. Third, they contend that the shipowner offered no training to
   its bridge officers on the Inland Rules of Navigation.
          We affirm the district court’s ruling that the Aris T can limit its
   liability. Captain Baltas was monitoring the situation, and he was entitled to
   trust Pilot Leone’s greater expertise on the spacing in the Hahnville Bar.
   Moreover, the Aris T was adequately equipped; the ECDIS system was not
   mandatory at the time, and Pilot Leone had the same navigation system as
   the Elizabeth and the Loretta. Finally, Pilot Leone had adequate knowledge
   of the Inland Rules of Navigation; the point of having compulsory pilots for
   areas with specific navigational rules is to compensate for the crew’s lack of
   knowledge in that area. We conclude that the Aris T’s negligence was
   attributable solely to the compulsory pilot, Pilot Leone, and therefore, the
   Aris T is only liable in rem.




                                         22
Case: 20-30019     Document: 00516177053           Page: 23   Date Filed: 01/24/2022




                                    No. 20-30019


                         C. The Personal Injury Claim
          Antoine Morris, a Shell/Motiva employee was working on a berth
   when he caught sight of the Aris T alliding with a berth over 1,000 feet away.
   The berth he was standing on was not struck and did not move or shake.
   Morris simply panicked at the surprising sight of the vessel alliding with
   another berth, lost his footing, and fell. The district court dismissed his
   negligence claim, and Morris challenges the dismissal on both procedural and
   substantive grounds. We affirm the district court’s dismissal.
          Morris raises four points of error. First, he contends that the district
   court abused its discretion by denying him a continuance on the morning of
   the trial because his key expert, Dr. Axelrad, was at his brother’s deathbed
   and would be unable to testify in person. This prejudiced him, Morris says,
   because the other parties’ expert witness sharply criticized Dr. Axelrad’s
   deposition testimony, and Dr. Axelrad could not respond.
          The matter of a continuance is reviewed for abuse of discretion. See
   Avery v. Alabama, 308 U.S. 444, 446 (1940). District courts are given
   “exceedingly wide” discretion in making “scheduling decision[s], such as
   whether a continuance should be granted.” HC Gun & Knife Shows, Inc. v.
   City of Hous., 201 F.3d 544, 549 (5th Cir. 2000). We determine that the
   district court did not abuse its discretion in denying the last-minute
   continuance. The numerous other parties also had expert witnesses who had
   arranged their schedules around the existing trial dates.        Denying the
   continuance did not prejudice Morris because the trial court admitted Dr.
   Axelrad’s video perpetuation deposition as evidence. As the district court
   explained, “[the video] was taken for perpetuation purposes, and that’s what
   the rules provide, and for -- just for situations such as this that are
   unanticipated that render a witness unavailable, and then the deposition
   becomes the reasonable substitute for that testimony.”




                                         23
Case: 20-30019     Document: 00516177053            Page: 24    Date Filed: 01/24/2022




                                     No. 20-30019


          Second, Morris contends that the district court erred by relying on the
   testimony of Dr. Ginzburg, a forensic psychiatrist retained by the Aris T
   Interests, over Morris’s expert, Dr. Axelrad. Under Federal Rule of Civil
   Procedure 52, “findings of fact are reviewed for clear error and legal issues
   are reviewed de novo.” Becker v. Tidewater, Inc., 586 F.3d 358, 365 (5th Cir.
   2009). Because Morris’s objection is about the district court’s finding that
   one expert’s account of Morris’s injury was factually correct, it is reviewed
   for clear error. “When findings are based on determinations regarding the
   credibility of witnesses, Rule 52(a) demands even greater deference to the
   trial court’s findings.” Anderson v. City of Bessemer City, 470 U.S. 564, 575
   (1985). Objective evidence contradicting a witness’s testimony or internal
   inconsistencies can render a district court’s accepting a witness’s testimony
   clearly erroneous. Id. “But when a trial judge’s finding is based on his
   decision to credit the testimony of one of two or more witnesses, each of
   whom has told a coherent and facially plausible story that is not contradicted
   by extrinsic evidence, that finding, if not internally inconsistent, can virtually
   never be clear error.” Id.
          District courts make credibility decisions, and the district court was
   well within its discretion to credit Dr. Ginzburg’s diagnosis over Dr.
   Axelrad’s. Morris has pointed to no inconsistencies in Dr. Ginzburg’s
   testimony, nor has he pointed to any extrinsic evidence that leaves a firm
   conviction that the district court’s crediting Dr. Ginzburg was error.
          Third, Morris asserts that the district court erred in concluding he was
   not in the zone of danger and therefore could not recover emotional damages.
   He argues that the district court impermissibly relied on the fortuity that the
   berth Morris was on was not struck, and that despite this, the Aris T was close
   enough to Morris to put him in immediate danger. Specifically, he argues
   that the 1,000-foot distance between the Aris T and himself was not that large




                                          24
Case: 20-30019        Document: 00516177053              Page: 25       Date Filed: 01/24/2022




                                         No. 20-30019


   because the Aris T was large, and the poor visibility conditions made it seem
   closer than it was.
            Under a zone-of-danger tort theory, plaintiffs can recover for
   emotional injuries if they “are placed in immediate risk of physical harm by
   that conduct.” Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 548 (1994). The
   theory extends the ambit of plaintiffs who can recover for emotional injuries
   from those who sustain a physical impact from the tort to those who were
   close enough to reasonably be emotionally damaged by it. See id. at 547–48.
            We have “repeatedly declined to adopt or preclude the zone of danger
   theory” for general maritime law. Gough v. Nat. Gas Pipeline Co. of Am., 996
   F.2d 763, 766 (5th Cir. 1993). 12 Even assuming arguendo that plaintiffs can
   recover under the zone-of-danger theory in general maritime law, analogous
   case law from other contexts state that a plaintiff must establish that “the
   claimant was objectively within the zone of danger; claimant feared for his
   life at the time of the accident or person was in danger, and his emotional
   injuries were a reasonably foreseeable consequence of the defendant’s
   alleged negligence.” Owens, 2005 WL 840502, at *3. To be in the zone of
   danger, a plaintiff must be in “immediate risk of physical harm.” Consol. Rail
   Corp., 512 U.S. at 548. And in determining whether emotional injuries were
   reasonably foreseeable, courts can consider the experience seamen are likely
   to have. See Plaisance v. Texaco, Inc., 966 F.2d 166, 168 (5th Cir. 1992) (en
   banc).


            12
             Our court, however, has allowed recovery under a zone-of-danger theory under
   the Jones Act. See Naquin v. Elevating Boats, L.L.C., 744 F.3d 927, 938 (5th Cir. 2014).
   Moreover, district courts throughout the circuit regularly allow recovery under general
   maritime law using this theory. See, e.g., Owens v. Glob. Santa Fe Drilling Co., No. Civ. A.
   04-702, 2005 WL 840502, at * 3 (E.D. La. Apr. 8, 2005) (citing Anselmi v. Penrod Drilling
   Corp., 813 F. Supp. 438, 442 (E.D. La. 1993); Williams v. Treasure Chest Casino, L.L.C.,
   Nos. 2:95-CV-3968, 2:97-CV-0947, 1998 WL 42586 (E.D. La. Feb. 4, 1998)).




                                               25
Case: 20-30019     Document: 00516177053            Page: 26   Date Filed: 01/24/2022




                                     No. 20-30019


          We agree with the district court. Morris was never in any danger of
   being hurt by the Aris T, as he had ample time to leave the berth before the
   Aris T would have reached it. The ship was travelling less than 3 miles per
   hour, giving Morris several minutes to leave the berth, even with his fall.
   Moreover, Morris remained on the berth after his fall.
          Finally, Morris argues that the accident was a substantial cause of his
   fall, so he can recover physical damages. “Questions of . . . causation[] are
   factual issues, and may not be set aside on appeal unless clearly erroneous.”
   In re Omega Protein, 548 F.3d at 367. Under maritime law, causation requires
   that the negligence be “a substantial factor” in the injury. Donaghey, 974
   F.2d at 649 (citation omitted). “The term ‘substantial factor’ means more
   than ‘but for the negligence, the harm would not have resulted.’” Id.
   (quoting Spinks v. Chevron Oil Co., 507 F.2d 216, 223 (5th Cir. 1975)). In
   addition, foreseeability is also relevant to the proximate-cause determination.
   See In re Signal, 579 F.3d at 490 n.12.
          The district court’s determination of causation is subject to clear-
   error review, and nothing Morris has pointed to leaves a firm conviction that
   the accident was a substantial factor in his fall. On the contrary, we agree
   with the district court’s conclusion that Morris unreasonably panicked, and
   that this unforeseeable panic caused the accident. Thus, at a minimum, he
   cannot meet the proximate-cause element of his negligence case.

                                         III.
          For these reasons, we AFFIRM the judgment in all respects.




                                             26